—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of murder in the second degree (Penal Law § 125.25 [3]) and manslaughter in the first degree (Penal Law § 125.20). We conclude that the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Although defendant’s confession contains some factual discrepancies, issues concerning those discrepancies and the credibility of prosecution witnesses concerning the voluntariness of the confession were for the jury to decide, and there is no basis in the record to disturb the jury’s resolution of those issues (see, People v Torres, 245 AD2d 1124, 1126, lv denied 91 NY2d 978). Supreme Court did not abuse its discretion in precluding defendant from cross-examining police witnesses concerning the credibility of an eyewitness who made statements shortly after the crime and who did not testify at trial (cf., People v Delancy, 254 AD2d 815, lv denied 92 NY2d 1048). (Appeal from Judgment of Supreme Court, Monroe County, Wisner, J. — Murder, 2nd Degree.) Present — Denman, P. J., Green, Pigott, Jr., Hurlbutt and Balio, JJ.